Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1, 2, 4-10, and 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 6, and 10, figures 1-4 of Kim teach an apparatus comprising: a clock generator [CLOCK GENERATOR of fig. 4] configured to output a clock signal; a switching converter (of fig. 2) configured to operate at a frequency based on the clock signal; a hysteretic controller [eg. COMPARATOR3 of fig. 3] (par. 50) configured to regulate an intermediate output from the switching converter; and a power tracking module (of fig. 3 which controls INPUT CRITERION VOLTAGE, which controls CLOCK GENERATOR CONTROL SIGNAL input (of fig. 4) to CLOCK GENERATOR) configured to change a frequency control signal [CLOCK GENERATOR CONTROL SIGNAL] sent to the clock generator, the change in frequency is based on a current flowing into an output capacitor such that a charge time of the capacitor is minimized when the current is maximized (fig. 3 shows optimizing power based on current). The prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including, wherein the hysteretic controller further includes a charge time to voltage converter configured to change the frequency control signal opposite a change in charge time until a minimum charge time of a capacitor detected.
Regarding claims 2, 4, 5, 7-9, and 12-20, these claims are allowed since they depend on claims above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIBIN CHEN whose telephone number is (571)270-5768.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SIBIN CHEN/Primary Examiner, Art Unit 2896